ORDER
The Clerk is directed to file appellants’ opposition to appellee’s motion for summary disposition, received on January 28, 2002.
A review of the record and appellants’ opening brief indicates that the question raised in this appeal is so insubstantial in *754light of this court’s recent decision in Brewster v. Shasta County, 275 F.3d 803 (9th Cir.2001), as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Accordingly, appellee’s motion for summary disposition is granted and we summarily affirm the district court’s judgment appealed in this case.
AFFIRMED.